DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 12/02/2020 with respect to claims 1, 2, 4, 5, 8, 10-13, 16-19, and 25-28 have been considered and are persuasive, hence said claims are allowed over the prior art of the record. However with respect to claims 20-24, applicant did not presented any arguments nor did Applicant incorporated the allowable subject matter from objected claims, hence the rejection of claims 20-24, is being maintained.


Claim Objections
Claim 25, is objected to because of the following informalities: In claim 28, lines 8, recites “condition pair of a level” however should recite “condition in a way a level”.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hottinen (US PGPUB 2013/0090141 A1) and further in view of Sanderovich (US PGPUB 2017/0195142 A1) and further in view of Shin (US PGPUB 2011/0177834 A1).

As per claim 20, Hottinen discloses an interference alignment module for use in a first communication device for communicating with a second communication device over a link that is utilized at the same time and with the same frequency resource by a pair of further communication devices, said first communication device (Hottinen, Fig. 2:204-206, and paragraphs 18 and 19, discloses the base station 100 of the primary system communicate with at least one other user such that this other user and the base station 100 constitutes the pair of further communication devices), the communication 
Although Hottinen discloses wherein the interference condition is based on channel characteristics between the first communication device and at least one of the further communication devices (Hottinen, Fig. 2:206, and paragraph 18), however does not and non-reciprocity mismatch.
However Hottinen discloses in paragraph 30 “When the primary system uses frequency-division duplexing (FDD), the reciprocity criterion may not be completely satisfied, because the primary system uses a different frequency for reception than that used in the interference estimation (transmit frequency).  However, the interference estimate will still correlate with the actual interference, since the path-loss and structural channel (scattering points in a physical channel) aspects are often very similar in both duplex directions, and various embodiments of the present invention provides an improvement in the spectral efficiency”. Hence from above passage it would have been obvious to one of ordinary skill in the art to incorporate the non-reciprocity mismatch in the calculation of interference condition, thereby arriving at the claimed invention.
The motivation would be to provide an improvement in the spectral efficiency (paragraph 30), as taught by Hottinen.
Hottinen does not explicitly discloses non-reciprocity mismatch being a measure indicative of a mismatch of a transmission pattern and a reception pattern of at least one further communication device.
Sanderovich discloses non-reciprocity mismatch being a measure indicative of a mismatch of a transmission pattern and a reception pattern of at least one further communication device (Sanderovich, paragraphs 118 and 122, discloses “third device 430 may configure its antenna transmission radiation pattern by estimating antenna gains at the directions towards the first and second devices 410 and 420, estimating the antenna reciprocity differences (e.g., transmit antenna gain--receive antenna gain) between the third device 430 and the first and second devices 410 and 420, and calculating the above over one or more sectors to determine the corresponding estimated interference at the first and second devices 410 and 420, respectively”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hottinen teachings by measuring a non-reciprocity between different devices, as taught by Sanderovich.
The motivation would be to provide an improved communication system for reducing interference from neighboring wireless devices (paragraph 2), as taught by Sanderovich.
Hottinen in view of Sanderovich discloses pair of further communication devices as being explained above however does not explicitly disclose wherein at least one of the pair of further communication devices includes one or more antenna arrays having different transmission and reception antenna patterns.
Shin discloses wherein at least one of the pair of further communication devices includes one or more antenna arrays having different transmission and reception antenna patterns (Shin, Fig. 2 Fig. 6 and Fig. 9, shows pair of communication devices with different transmission and reception antenna pattern). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hottinen in view of Sanderovich teachings by implementing antenna arrays with different patterns, as taught by Shin.
.




Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizusawa (WIPO Publication No. 2015045659, for citation purposes Examiner relied on US Publication No. 2016/0205633 A1) and further in view of Sanderovich (US PGPUB 2017/0195142 A1) and further in view of Shin (US PGPUB 2011/0177834 A1).
	
As per claim 21, Mizusawa discloses a communication device for communicating with another communication device having one or more antenna arrays using different transmission and reception antenna patterns (Mizusawa, paragraph 256, discloses “Next, case 2 relating to beamforming will be described.  As described above, in the second case, a downlink beamforming process is performed on a CRS, and an uplink beamforming process is not performed”), the communication device comprising circuitry configured to evaluate a non-reciprocity mismatch between the transmission and reception antenna patterns (Mizusawa, Fig. 14, and paragraph 260, discloses “the above DL gain-related information includes information indicating the difference between the downlink transmission antenna gain and the uplink reception antenna gain in the case where a downlink beamforming process is performed.” And paragraph 318, 
Mizusawa does not explicitly discloses non-reciprocity mismatch being a measure indicative of a mismatch of a transmission pattern and a reception pattern of at least one pair of further communication device.
Sanderovich discloses non-reciprocity mismatch being a measure indicative of a mismatch of a transmission pattern and a reception pattern of at least one pair of further communication device (Sanderovich, paragraphs 118 and 122, discloses “third device 430 may configure its antenna transmission radiation pattern by estimating antenna gains at the directions towards the first and second devices 410 and 420, estimating the antenna reciprocity differences (e.g., transmit antenna gain--receive antenna gain) between the third device 430 and the first and second devices 410 and 420, and calculating the above over one or more sectors to determine the corresponding estimated interference at the first and second devices 410 and 420, respectively”).

The motivation would be to provide an improved communication system for reducing interference from neighboring wireless devices (paragraph 2), as taught by Sanderovich.
Mizusawa in view of Sanderovich discloses pair of further communication devices as being explained above however does not explicitly disclose wherein at least one of the pair of further communication devices includes one or more antenna arrays having different transmission and reception antenna patterns.
Shin discloses wherein at least one of the pair of further communication devices includes one or more antenna arrays having different transmission and reception antenna patterns (Shin, Fig. 2 Fig. 6 and Fig. 9, shows pair of communication devices with different transmission and reception antenna pattern). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizusawa in view of Sanderovich teachings by implementing antenna arrays with different patterns, as taught by Shin.
The motivation would be to reduce and align interference existing in terminal devices (paragraph 114), as taught by Shin.


Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hottinen (US PGPUB 2013/0090141 A1) and further in view of Shin (US PGPUB 2011/0177834 A1).

As per claim 22, Hottinen discloses a communication method for communicating with a first communication device over a link that is utilized at the same time and with the same frequency resource by a pair of further communication devices including a second communication device (Hottinen, paragraph 19, discloses the base station 100 of the primary system communicate with at least one other user such that this other user and the base station 100 constitutes the pair of further communication devices), the method comprising: 
applying beamformers to one or more antenna arrays to perform beamforming (Hottinen, paragraph 17, discloses “The wireless communication device comprises a plurality of antenna elements (e.g. an antenna array) and a signal processing circuitry configured to realize beamforming or multi-antenna transmission, i.e. spatial selectivity, in transmission and reception”), 
determining whether at least one of the beamformers satisfies an interference condition in a way a level of interference leaked to the further communication devices by the first communication device is below a defined threshold (Hottinen, Fig. 2:204-206, and paragraph 18), and 
when available selecting the at least one beamformer for communicating with the second communication device (Hottinen, Fig. 2:204, and paragraph 18, discloses “If the estimated signal quality is below the determined threshold, it is assumed that the 
wherein the interference condition is based on channel characteristics between the first communication device and at least one of the further communication devices (Hottinen, Fig. 2:206, and paragraph 18) and non-reciprocity mismatch’
Although Hottinen discloses wherein the interference condition is based on channel characteristics between the first communication device and at least one of the further communication devices (Hottinen, Fig. 2:206, and paragraph 18), however does not explicitly discloses wherein the interference condition is based on channel characteristics between the first communication device and at least one of the further communication devices and non-reciprocity mismatch.
However Hottinen discloses in paragraph 30 “When the primary system uses frequency-division duplexing (FDD), the reciprocity criterion may not be completely satisfied, because the primary system uses a different frequency for reception than that used in the interference estimation (transmit frequency).  However, the interference estimate will still correlate with the actual interference, since the path-loss and structural channel (scattering points in a physical channel) aspects are often very similar in both duplex directions, and various embodiments of the present invention provides an improvement in the spectral efficiency”. Hence from above passage it would have been obvious to 
The motivation would be to provide an improvement in the spectral efficiency (paragraph 30), as taught by Hottinen.
Hottinen discloses pair of further communication devices as being explained above however does not explicitly disclose wherein at least one of the pair of further communication devices includes one or more antenna arrays having different transmission and reception antenna patterns.
Shin discloses wherein at least one of the pair of further communication devices includes one or more antenna arrays having different transmission and reception antenna patterns (Shin, Fig. 2 Fig. 6 and Fig. 9, shows pair of communication devices with different transmission and reception antenna pattern). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hottinen teachings by implementing antenna arrays with different patterns, as taught by Shin.
The motivation would be to reduce and align interference existing in terminal devices (paragraph 114), as taught by Shin.

As per claim 23, Hottinen discloses a non-transitory computer-readable recording medium that stores therein a computer program product (Hottinen, paragraphs 17 and 18), which, when executed by a processor (Hottinen, paragraph 18, processor), causes the method according to claim 22 to be performed (please see the analysis of claim 22).



Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hottinen (US PGPUB 2013/0090141 A1) and further in view of Mizusawa (WIPO Publication No. 2015045659, for citation purposes Examiner relied on US Publication No. 2016/0205633 A1) and further in view of Sanderovich (US PGPUB 2017/0195142 A1) and further in view of Shin (US PGPUB 2011/0177834 A1).

As per claim 24, Hottinen discloses a communication system comprising (Hottinen, Figs. 1-3) a first and a second communication device and a pair of further communication devices, the first communication device is configured to communicate with the second communication device over a link that is utilized at the substantially same time and with the substantially same frequency resource by a pair of further communication devices (Hottinen, paragraph 19, discloses the base station 100 of the primary system communicate with at least one other user such that this other user and the base station 100 constitutes the pair of further communication devices) wherein the first communication device comprises: 
one or more antenna arrays with which beamforming can be performed, a control circuitry configured to apply beamformers to control beamforming by the one or more antenna arrays (Hottinen, paragraph 17, discloses “The wireless communication device comprises a plurality of antenna elements (e.g. an antenna array) and a signal processing circuitry configured to realize beamforming or multi-antenna transmission, i.e. spatial selectivity, in transmission and reception”), and 

Although Hottinen discloses wherein the interference condition is based on channel characteristics between the first communication device and at least one of the further communication devices (Hottinen, Fig. 2:206, and paragraph 18), however does not explicitly discloses wherein the interference condition is based on channel characteristics between the first communication device and at least one of the further communication devices and non-reciprocity mismatch.
However Hottinen discloses in paragraph 30 “When the primary system uses frequency-division duplexing (FDD), the reciprocity criterion may not be completely satisfied, 
The motivation would be to provide an improvement in the spectral efficiency (paragraph 30), as taught by Hottinen. 
Although Hottinen discloses a pair of further communication devices however does not explicitly disclose one or more antenna arrays having different transmission and reception antenna patterns, and circuitry configured to evaluate a non-reciprocity mismatch between the transmission and reception antenna patterns, and transmit a value indicative of a level of non-reciprocity of the transmission and reception antenna patterns to a further communication device.
Mizusawa discloses one or more antenna arrays having different transmission and reception antenna patterns (Mizusawa, paragraph 256, discloses “Next, case 2 relating to beamforming will be described.  As described above, in the second case, a downlink beamforming process is performed on a CRS, and an uplink beamforming process is not performed”), the communication device comprising circuitry configured to evaluate a non-reciprocity mismatch between the transmission and reception antenna patterns (Mizusawa, Fig. 14, and paragraph 260, discloses “the above DL gain-related 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hottinen teachings by implementing antennas with different transmission and reception beams, as taught by Mizusawa.
The motivation would be to provide an improved communication system with increased gain (paragraph 105), as taught by Mizusawa.
Hottinen in view of Mizusawa does not explicitly discloses non-reciprocity mismatch being a measure indicative of a mismatch of a transmission pattern and a reception pattern of at least one further communication device.
Sanderovich discloses non-reciprocity mismatch being a measure indicative of a mismatch of a transmission pattern and a reception pattern of at least one further communication device (Sanderovich, paragraphs 118 and 122, discloses “third device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hottinen in view of Mizusawa teachings by measuring a non-reciprocity between different devices, as taught by Sanderovich.
The motivation would be to provide an improved communication system for reducing interference from neighboring wireless devices (paragraph 2), as taught by Sanderovich.
Hottinen in view of Mizusawa in view of Sanderovich discloses pair of further communication devices as being explained above however does not explicitly disclose wherein at least one of the pair of further communication devices includes one or more antenna arrays having different transmission and reception antenna patterns.
Shin discloses wherein at least one of the pair of further communication devices includes one or more antenna arrays having different transmission and reception antenna patterns (Shin, Fig. 2 Fig. 6 and Fig. 9, shows pair of communication devices with different transmission and reception antenna pattern). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hottinen in view of Mizusawa in view of 
The motivation would be to reduce and align interference existing in terminal devices (paragraph 114), as taught by Shin.


Allowable Subject Matter
Claims 1, 2, 4, 5, 8, 10-13, 16-19, and 26-28, are allowed.
Claim 25, would be allowable by overcoming the objections set forth above.

Pertinent Priori Art
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
17.	Tujkovic (US Patent 9,584,198 B1) reference discloses Systems and associated methods for reciprocity calibration of multiple-input multiple-output (MIMO) wireless communication.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SYED HAIDER/Primary Examiner, Art Unit 2633